Citation Nr: 1024092	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-07 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
Veteran's death.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.  

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to November 
1945.  He died in September 1999; the appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In March 2007, the Board remanded this appeal with 
instructions as to specific additional evidentiary 
development.  It has since been returned to the Board for 
further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's certificate of death listed the immediate 
cause as cardiac arrest due to coagulopathy and renal failure 
due to ruptured abdominal aortic aneurysm. 

2.  During the Veteran's lifetime, service connection had 
been established for posttraumatic stress disorder (PTSD), 
evaluated as 30 percent disabling, residuals of shell 
fragment wounds of the right lower extremity, evaluated as 30 
percent disabling, residuals of shell fragment wounds of the 
left lower extremity, evaluated as noncompensably disabling, 
and an ear/hearing loss disability, evaluated as 
noncompensably disabling.

3.  The ruptured abdominal aortic aneurysm, coagulopathy, 
renal failure, and cardiac arrest that caused the Veteran's 
death are not related to service; a pre-existing heart valve 
disorder was not aggravated by service, and the Veteran's 
service-connected disabilities are not related to the cause 
of the Veteran's death. 

4.  The ruptured abdominal aortic aneurysm and resulting 
coagulopathy, renal failure, and cardiac arrest, which caused 
the Veteran's death, are not the result of the provision of 
VA medical care, and the proximate cause of death was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

5.  The appellant has not identified CUE in any prior 
decision with adequate specificity to raise a valid claim.  


CONCLUSIONS OF LAW

1.  The ruptured abdominal aortic aneurysm, coagulopathy, 
renal failure, and cardiac arrest that caused the Veteran's 
death were not incurred in service; cardiovascular-renal 
disease is not presumed to have been so incurred; a pre-
existing heart valve disorder was not aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1312 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.312 (2009).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).

3.  The criteria for DIC under 38 U.S.C. § 1151 for a 
ruptured abdominal aortic aneurysm and resulting 
coagulopathy, renal failure, and cardiac arrest, are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2009).

4.  There is no valid claim for DIC under the provisions of 
38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. §§ 3.22 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist 
claimants in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, VCAA 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 
Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The Board notes that the claim on appeal was initially filed 
and adjudicated prior to enactment of the VCAA.  Thus, 
contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  Pursuant to the Board's remand, the RO provided 
VCAA compliant notice in post rating letters dated in April 
2007, May 2007, August 2008, and October 2009.  These letters 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist her 
in obtaining and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
appellant was also notified of the elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of her claims, as well as Hupp notice, in the above-
noted letters.  The timing deficiency was cured by 
readjudication of the claims in an April 2010 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's available service 
treatment records, including the induction and discharge 
examinations, all of the identified post-service private 
records that were available, and all pertinent VA treatment 
records.  In addition, a medical opinion as to each of the 
claims was obtained in March 2010.  These opinions were 
adequate because each was provided by a medical professional 
based on a review of claims file, which review was 
demonstrated by an in-depth discussion of the evidence 
contained therein.  The resulting diagnoses, opinions, and 
rationales were consistent with the examination and the 
record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board also notes that this case involves a Board remand 
for specific evidentiary development.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, the AOJ substantially 
complied with the Board's remand instructions by ensuring 
compliance with all notice and assistance requirements set 
forth in the VCAA.  The AOJ also obtained medical opinions to 
determine if the Veteran's service-connected disabilities 
played any role in causing the Veteran's death; whether the 
Veteran's valvular disorder underwent an increase in severity 
during service; and whether the Veteran's death was caused or 
hastened by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in failing to diagnose the Veteran with an aortic 
aneurysm.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) 
("substantial compliance" rather than "strict compliance" 
is required under Stegall) (citing Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999)).

II.  Analysis

DIC Benefits

DIC may be awarded to a surviving spouse upon the service-
connected death of a veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5(a); see also 38 U.S.C.A. § 1151.  If such veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.

Service Connection

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
claimant must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular renal disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2)

The Board notes initially that, although the Veteran served 
during a period of war, his statements regarding the events 
of service are not outcome-determinative with respect to any 
of the claims before the Board.  Therefore, a discussion of 
the rule regarding statements of combat veterans is not 
necessary.  See 38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. 
§ 3.304(d) (2009).  

The Veteran in this case died in September 1999, more than 50 
years after he left the service.  The death certificate 
identifies the immediate cause of death as cardiac arrest due 
to coagulopathy and renal failure due to ruptured abdominal 
aortic aneurysm.  At the time of the Veteran's death, service 
connection was in effect for PTSD, evaluated as 30 percent 
disabling, residuals of shell fragment wounds of the right 
lower extremity, evaluated as 30 percent disabling, residuals 
of shell fragment wounds of the left lower extremity, 
evaluated as noncompensable, and a hearing loss disability, 
evaluated as noncompensable.  

In this case, the appellant does not appear to contend that 
the ruptured abdominal aortic aneurysm that triggered the 
cardiac arrest that caused the Veteran's death was directly 
service related.  Rather, she has argued that the Veteran was 
totally disabled for 10 years prior to his death (see 1318 
discussion below), that his service connected disabilities 
reduced his overall health, thus making him more susceptible 
to the conditions which caused death, that his congenital 
heart valve disorder went untreated by VA, thus contributing 
to his death, and that his death was caused by VA medical 
care, i.e., lack of diagnosis and treatment for aortic 
aneurysm, during examinations in 1997 and 1998 (see 1151 
discussion below).  The Board will address each theory of 
entitlement in turn.  

Regarding direct and presumptive service connection, the 
evidence does not suggest, and the appellant does not appear 
to contend, that an abdominal aortic aneurysm, coagulopathy, 
renal failure, or cardiac arrest was noted in service or 
until very near the Veteran's death.  There is no reference 
to these conditions in the service treatment records, and at 
discharge, the cardiovascular system was found to be normal.  
The Veteran pursued several claims for service connection in 
the years after service, but never mentioned cardiovascular 
problems or an abdominal aortic aneurysm.  Indeed, a November 
1946 examination revealed complaints regarding only the 
Veteran's right knee, and normal findings for the 
cardiovascular system.  A VA examination in July 1977 
revealed nothing but complaints related to shell fragment 
wounds, and subsequent examinations revealed no pertinent 
findings.  Therefore, as there is no injury or disease in 
service that may be directly related to the ruptured 
abdominal aortic aneurysm, no symptomatology of an abdominal 
aortic aneurysm for at least 50 years after discharge, and as 
the conditions which caused the Veteran's death were not 
manifest within a year of discharge, service connection on 
direct and presumptive bases is not in order.  

The Board acknowledges that service treatment records show 
that, on the examination for induction in April 1943, the 
Veteran was diagnosed with a mitral valve systolic murmur.  
The condition was also noted prior to admission in January 
1943.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).

Here, as the heart valve disorder was noted on examination 
for induction, the presumption of soundness does not attach.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b).

Regarding aggravation of the pre-existing heart valve 
problem, there is no subsequent treatment for the heart valve 
during service.  This appears to be consistent with the 
appellant's contentions, as she has argued that the military 
and VA had a duty to correct the condition, but they did 
nothing.  Setting aside the assertion that there was a duty 
on the part of the military or VA to correct a preexisting 
condition, for purposes of adjudication, service connection 
can only be granted where a preexisting condition is shown to 
be aggravated by service.  Here, the examination at discharge 
shows normal cardiovascular findings, and there appears to be 
no post-service treatment or complaint regarding the heart 
valve.  As such, in-service aggravation is not shown.  

Moreover, there is no indication from any of the clinical 
evidence that the heart valve played a role in the Veteran's 
death.  An opinion was provided in March 2010 by a qualified 
physician, who opined that there is "no evidence" that the 
Veteran's valvular disorder underwent an increase in severity 
during his active military service beyond the natural 
progression of the disability.  She continued that there is 
no evidence of any valvular heart disease after his discharge 
from active military service.  It is never noted again on any 
medical examination, and the Veteran never sought care from 
either a primary care physician or a cardiologist for further 
evaluation or treatment of valvular heart disease.  

The March 2010 reviewer reasoned that the Veteran was 
hospitalized in November 1961 for treatment of anal fissures, 
at which time his blood pressure was 130/75, and his heart 
examination noted regular rate and rhythm and no murmurs.  He 
was hospitalized in November 1989 for treatment of acute 
labyrinthitis which was felt to be secondary to 
atherosclerotic narrowing of blood vessels in his ear.  The 
admission note described the Veteran as a 66 year old male 
with no known medical problems.  It also specifically noted 
that he had no prior history of heart disease, and had normal 
EKGs done in November 1989.  The reviewer concluded that, 
despite the impression that the labyrinthitis was secondary 
to atherosclerosis, and the report of a chest x-ray done in 
November 1989, which included ectasia [dilatation] of the 
aortic arch and branches, there is no record of any further 
cardiac evaluation during or after this hospital stay.  

Finally, she noted that the Veteran was evaluated in 
September 1997 by a VA primary care provider.  Although he 
was hypertensive at that time (178/100), heart examination 
showed bradycardia but no murmur.  An EKG was done which 
showed sinus bradycardia, left anterior fascicular block, and 
diffuse ST-T abnormalities.  However, she noted that, in the 
absence of apparent organic heart disease, and not associated 
with block in the other fascicles, left anterior fascicular 
block is usually benign.  

While the appellant appears to believe that the heart valve 
condition contributed to the cause of death, in the absence 
of in-service aggravation, such a conclusion does not support 
a grant of service connection.  The appellant has not 
identified evidence that demonstrates such aggravation.  
Moreover, the appellant has not provided a cogent theory of 
causation regarding the heart valve.  Rather, she has merely 
noted that the condition was found at entry, and that no 
treatment was ever provided.  Again, even if lack of 
treatment is conceded, this on its face does not suggest 
aggravation.  As it is better explained in terms of the 
evidence, the Board finds the March 2010 opinion more 
probative than that of the appellant.  As aggravation is not 
shown, there can be no grant of service connection on that 
basis.  

Turning to the matter of secondary causation, the appellant 
contends that the Veteran's service-connected disabilities, 
including his shell fragment wounds, ear disability, and 
PTSD, contributed to the cause of death by diminishing his 
overall health, and by causing onset of hypertension, which 
weakened his arteries.  She has submitted several articles 
discussing in general terms the role of PTSD in diminishment 
of overall health and onset of other diseases.  

By contrast, the March 2010 reviewing physician found that 
the Veteran's aortic aneurysm, coagulopathy, renal failure, 
and/or cardiac arrest, is less likely as not (less than 50/50 
probability) related to any service-connected disability.  
Regarding the service-connected shell fragment wounds, her 
opinion was that "[t]here is no evidence that the shell 
fragment wounds caused or contributed to [the Veteran's] 
death."  The reviewing physician also opined that the 
Veteran's service-connected disabilities less likely as not 
(less than 50/50 probability) contributed substantially or 
materially to death, or aided or lent assistance to the 
production of death, and that the Veteran's service-connected 
disabilities less likely as not (less than 50/50 probability) 
resulted in debilitating effects and general impairment of 
health to the extent that it rendered the Veteran less 
capable of resisting the effects of any disease or injury 
primarily causing death.  Finally, the physician found that 
the Veteran's service-connected disabilities are less likely 
as not (less than 50/50 probability) of such severity as to 
have a material influence in accelerating death.

The reviewing physician reasoned that the ruptured abdominal 
aortic aneurysm led to massive blood loss, with massive blood 
replacement, the Veteran then developed a coagulopathy and 
renal failure (both are known complications of extreme blood 
loss).  He was made DNR (Do Not Resuscitate) with the consent 
of his wife, and died of a cardiac arrest.  She reasoned 
that, the admission history and physical at Providence 
Medford Medical Center shows that the Veteran had no history 
of claudication, and no chronic abdominal pain.  

She further reasoned that, while stress can cause 
hypertension through repeated blood pressure elevations as 
well as by stimulation of the nervous system to produce large 
amounts of vasoconstricting hormones that increase blood 
pressure, there is no known relationship between PTSD and 
abdominal aortic aneurysm.  The underlying cause of 
aneurismal aortic dilation is uncertain in most patients.  
Factors that are known to be associated with abdominal aortic 
aneurysm are increasing age, male sex, white race, smoking, 
atherosclerosis, and hypertension.  She noted that the 
Veteran had all of these risk factors (although he had quit 
smoking some years ago).  

The Board finds the opinion of the March 2010 physician to be 
more probative than the appellant's opinion, including the 
articles submitted by her.  In so finding, the Board notes 
that there is no reference to any of the service-connected 
disabilities in the death certificate or in the medical 
evidence immediately preceding the Veteran's death.  

Regarding the articles submitted by the appellant, the Court 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998).  

In this case, however, the medical text evidence submitted by 
the appellant is not accompanied by the medical opinion of a 
medical professional.  Additionally, it fails to demonstrate 
with any degree of certainty a relationship between the 
Veteran's service-connected PTSD or an in-service injury or 
disease and his death.  Here, the medical treatise evidence 
submitted by the appellant is entirely inconclusive, for 
example, stating that neurological changes in the brain 
brought on by trauma "may have" biological effects, such as 
vulnerability to hypertension and atherosclerotic heart 
disease.  Such a statement is inconclusive at best and 
naturally includes the corollary, that it "may not have" 
such biological effects.  Medical evidence which merely 
indicates that the particular disorder "may or may not" exist 
or "may or may not" be related, is too speculative in nature 
to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Medical probabilities and possibilities and 
unsupported medical opinions carry negligible probative 
weight.  For these reasons, the Board must find that the 
medical text evidence does not contain the specificity to 
constitute competent evidence of the claimed medical nexus.  
See Sacks, 11 Vet. App. at 317.  

As the evidence deemed most probative by the Board 
establishes no significant contribution from service-
connected disabilities to the cause of death, service 
connection on a secondary basis is not in order.  

In sum, a preponderance of the evidence in this case 
demonstrates that service connection for the cause of the 
Veteran's death is not warranted on a direct basis, a 
presumptive basis, on the basis of aggravation of a pre-
existing condition, or on a secondary basis.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

1151 claim

When a claimant suffers an injury or aggravation of an injury 
as the result of VA hospitalization, medical or surgical 
treatment, submission to an examination, or the pursuit of a 
course of vocational rehabilitation, and not as a result of 
his own willful misconduct, and such injury or aggravation 
results in additional disability to such claimant, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2009).

38 U.S.C.A. § 1151 and its implementing regulations were 
revised effective October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (1996).  The purpose of the 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L. Ed. 2d 462 (1994), in which the 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the [V]eteran's willful misconduct" and

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the [V]eteran under any law administered by 
the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

In this case, the appellant filed her § 1151 claim in 1999, 
pointing to the lack of diagnosis of aortic aneurism during 
examinations in September 1997, November 1998, and December 
1998.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

The claims file was reviewed in March 2010 by a physician, 
who concluded that the Veteran's death was less likely as not 
(less than 50/50 probability) caused by or hastened by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in failing to diagnose the Veteran with an aortic aneurysm 
during examination in September 1997.  She also found, 
contrary to the appellant's assertion that the Veteran was 
given a complete physical examination in 1998, that the 
November and December 1998 examinations were specifically for 
joints and mental health issues, and would not be expected to 
include a detailed cardiac or abdominal examination.

The reviewer reasoned that, the majority of abdominal aortic 
aneurysms produce few if any symptoms and are often detected 
as an incidental finding on ultrasonography, abdominal CT, or 
magnetic resonance imaging (MRI) performed for other 
purposes.  Most aneurysms remain quiescent until rupture, 
although some are discovered during the course of evaluation 
for acute or chronic abdominal pain.  Aneurysms that produce 
symptoms are at increased risk for rupture.  The two main 
findings suggestive of recent aneurysm expansion are 
abdominal or back pain, and an aneurysm that is tender to 
palpation.  She further found that, it is likely that the 
Veteran's death from rupture of abdominal aortic aneurysm 
could have been avoided if the aneurysm had been diagnosed in 
September 1997.  However, it is not likely that any physician 
would have found the aneurysm on an initial physical 
examination of an asymptomatic patient.  

Regarding the appellant's assertions, as noted above, they 
are not consistent with the record, and are at best, 
speculative.  Simply asserting that the Veteran's death could 
have been avoided if the cause had been identified early 
enough, is not persuasive where there is no reasonable 
expectation that it should have been found.  The appellant 
has not asserted that the Veteran sought treatment for 
symptoms of an abdominal aortic aneurism prior to his death, 
or that specific testing was conducted to rule out such a 
possibility.  As it is better reasoned in terms of the 
available evidence, the Board finds the March 2010 opinion 
more persuasive than that of the appellant.

As the criteria set forth under 38 U.S.C.A. § 1151 are not 
met, the Board concludes that a preponderance of the evidence 
is against the claim, and therefore, compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of death, is 
not in order.

1318 Claim

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a deceased veteran in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for the purposes of this provision is a veteran who died not 
as a result of his own willful misconduct, and who either was 
in receipt of, or entitled to receive, compensation at the 
time of death for service-connected disability rated as 
totally disabling, if the service-connected disability was 
rated as totally disabling for 10 or more years immediately 
preceding death, or if continuously rated as totally 
disabling for at least 5 years after such veteran's 
separation from active service.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  A "deceased veteran" also includes a 
former prisoner of war (POW) who died after September 30, 
1999 with a service-connected disability rated totally 
disabling for not less than one year immediately preceding 
death.  

The Board notes initially that the Veteran was not in receipt 
of a total disability rating at the time of his death.  As 
noted above, the Veteran was actually receiving a combined 
disability rating of 50 percent.  

The Board notes that there are determinations of the Court 
that address the theory of hypothetical entitlement 
under38 U.S.C.A. § 1318.  However, the Federal Circuit has 
spoken as to this issue and clarified the case law.  The 
concept of hypothetical entitlement is not a viable legal 
theory, regardless of when the claim was filed.  Furthermore, 
because the VA never made a favorable determination or waiver 
in its interpretation of the law, the appellant could not 
reasonably or justifiably rely on a grant of the benefits.  
See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir 2008); Tarver 
v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); Princess Cruises 
Inc. v. United States, 397 F.3d (Fed. Cir. 2005).  Here the 
change in the regulation was insignificant because the change 
merely reinstated the already existing VA interpretation of 
section 1318.  The Board adopts the reasoning contained in 
Tarver.  Stated differently, the amendment to the regulation 
does not constitute an impermissible retroactive effect.

Here, a claim of entitlement to a total rating based on 
unemployability due to service-connected disabilities was 
denied in June 1999, just prior to the Veteran's death.  At 
the time of his death, his service-connected disabilities 
were assigned a combined 50 percent rating.  

If, based on the decisions that were issued during the 
Veteran's lifetime, the Veteran did not have the requisite 
level of disability for the requisite number of years, the 
claimant is required to show clear and unmistakable error 
(CUE) in a decision rendered during the Veteran's lifetime in 
order to retroactively revise the Veteran's rate of 
disability.  See Marso v. West, 13 Vet. App. 260 (1999).  
Such a determination must be made based solely on the 
evidence in the Veteran's claims file or VA custody prior to 
the Veteran's death. 

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 

Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992).

As with all CUE claims, in cases in which the survivor seeks 
to establish entitlement to DIC under 38 U.S.C.A. § 1318 via 
CUE, she must provide the date or the approximate date of the 
decision or otherwise provide sufficient detail so as to 
identify the decision sought to be attacked collaterally, and 
establish how based on the evidence of record and the law at 
the time of the decision, the Veteran would have been 
entitled to receive a total rating.  Cole v. West, 13 Vet. 
App. 268 (1999).

Here, the appellant has adequately identified the decision 
which denied entitlement to TDIU; however, neither the 
appellant nor her representative has raised a specific claim 
of CUE, pursuant to 38 C.F.R. § 3.105(a) (2009).  See Fugo, 6 
Vet. App. 40 and Damrel (emphasizing the pleading 
requirements for raising, and burden of proof for 
establishing, a CUE claim).  Crucially, they have not 
identified with adequate specificity that kind of error, 
which if true, would constitute CUE on its face.  

The appellant has asserted that the RO's denial of a 100 
percent rating was wrong, and that his ear disorder was not 
adequately rated and considered; she has submitted medical 
reports detailing the Veteran's health problems, and she has 
expressed her general disagreement with the RO's conclusion 
that her husband remained employable considering only his 
service-connected disabilities; however, such an assertion 
amounts to a dispute over how the evidence was evaluated, or 
the weight of probative value attached to the evidence.  
Simply to allege CUE on the basis that previous adjudications 
improperly weighed and evaluated the evidence, or failed to 
apply the benefit-of-the-doubt doctrine, or failed to give 
reasons and bases, can never rise to the stringent definition 
of CUE.  "Broad-brush" allegations of "failure to follow the 
regulations" or "failure to give due process" are also 
insufficient.  See Fugo, 6 Vet. App. at 44.

Based on the appellant's failure to specifically plead CUE, 
as well as her failure to identify the type of error that 
could potentially be considered CUE, a claim of CUE in prior 
rating decisions has not been pled with sufficient 
specificity to raise a valid claim.  In essence, the 
appellant has not pointed to an error of fact or any error in 
the application of the law that would compel the conclusion 
that the result would have been manifestly different but for 
the error.

As CUE has not been properly pled, and there is no other 
basis to grant benefits under 38 U.S.C.A. § 1318 given the 
date of the supposed CUE claim, the supposed claim on appeal 
must be dismissed without prejudice to refiling.  


ORDER

DIC benefits based on service connection for the cause of the 
Veteran's death are denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1151 are 
denied.  

The claim seeking DIC under the provisions of 38 U.S.C.A. 
§ 1318 is dismissed.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


